UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-6003



In Re: WAYNE C. JOHNSON,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CR-99-119)


Submitted:   February 14, 2002         Decided:    February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wayne Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Johnson has filed a petition for a writ of mandamus in

this court seeking enforcement of a proposed order to release him

from custody. Johnson drafted the order himself and attached it to

a motion for summary judgment, which he filed in the district court

on November 28, 2001.   The proposed order was never executed by the

district court.

     The granting of a writ of mandamus is a drastic remedy to be

used in extraordinary circumstances.     See In re Beard, 811 F.2d

818, 826 (4th Cir. 1987).    A petitioner must show that he has a

clear right to the relief sought, that the respondent has a clear

duty to perform the act requested by petitioner, and that there is

no other adequate remedy available.    See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).   Johnson has failed

to make the requisite showing for such extraordinary relief.

Moreover, our review of the district court docket sheet discloses

that there has been no undue delay in considering his motion.

Accordingly, we deny Johnson’s petition for writ of mandamus.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                                  2